Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/856,296 filed on 04/23/2022.  Claims 1-20 are currently pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-12, in the reply filed on 03/22/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the Examiner of a Restriction was not required and that the Examiner would have to search in the classes and subclasses of the methods of Group II in the search of the products of Group I to determine the patentability of both the products of Group I and the methods of Group II.  This is not found persuasive because there would be a serious search and/or examination burden of restriction were not required because the prior art applicable to one invention would not likely be applicable to another invention (see 3(d) in Election/Restrictions mailed 02/01/2022).
	Should applicant traverse on the ground that the inventions are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the inventions to be obvious variants or clearly admit on the record that this is
the case. In either instance, if the examiner finds one of the inventions unpatentable
over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.
103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/22/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(b) as being anticipated by the reference CN 106627078.
The reference CN 106627078 shows a transmission system (Fig. 4) for use in a vehicle, said transmission system comprising: 
a transmission housing (inherent); 
a countershaft (33/34) having no less than two gears (12, 16), with said gears defining a plurality of gear ratios; 
a module housing (10 and the housing of the motor 60) coupled to said transmission housing, with said module housing defining a module housing interior; 
a first output shaft (31) rotatably coupled to said countershaft; 
a second output shaft (32) rotatably coupled to said countershaft; 
a first clutch (41) disposed in said module housing interior, with said first clutch being configured to selectively rotatably couple said first output shaft to said countershaft to deliver rotational power to said countershaft; 
a second clutch (42) disposed in said module housing interior, with said second clutch being configured to selectively rotatably couple said second output shaft to said countershaft to deliver rotational power to said countershaft; and 
an electric machine (60) comprising a rotor and a stator, with said electric machine being configured to deliver rotational power to at least one of said first and second output shafts to deliver rotational power to said countershaft; 
wherein said countershaft is rotatably coupled to either of said first and second output shafts for all of said gear ratios. 
As to claims 2-5, the transmission system is free of a second countershaft, the countershaft has no more than two gears, the countershaft has no more than two gears, and the transmission system is free of a synchronizer, a fork, a fork actuator, a fork sensing mechanism, and a rev-idler.
As to claim 6, a disconnect clutch (44) disposed in said module housing interior, wherein said disconnect clutch is configured to selectively rotatably couple a crankshaft of an internal combustion engine (71).
As to claim 7, a series mode in which said electric machine (60) or an internal combustion engine (71) are configured to deliver rotational power to said countershaft (33/34), and a parallel mode in which said electric machine (60) and the internal combustion engine (71) are configured to deliver rotational power to said countershaft. 
As to claim 8, the electric machine (60) is disposed in said module housing interior.
As to claim 10, wherein said first and second output shafts (31, 32) extend along a shaft axis, wherein said electric machine (60) extends along a machine axis, and wherein said shaft axis and said machine axis are axially aligned.
Claims 1-5, 7-9 and 11 are rejected under 35 U.S.C. 102(b) as being anticipated by Yang et al. (Pub. No. US 2016/0325614).
Yang et al. show a transmission system (Fig. 2) for use in a vehicle, said transmission system comprising: 
a transmission housing (inherent); 
a countershaft (24) having no less than two gears (26), with said gears defining a plurality of gear ratios; 
a module housing (transmission housing including the housing of the motor 41) coupled to said transmission housing, with said module housing defining a module housing interior; 
a first output shaft (21) rotatably coupled to said countershaft; 
a second output shaft (22) rotatably coupled to said countershaft; 
a first clutch (311) disposed in said module housing interior, with said first clutch being configured to selectively rotatably couple said first output shaft to said countershaft to deliver rotational power to said countershaft; 
a second clutch (312) disposed in said module housing interior, with said second clutch being configured to selectively rotatably couple said second output shaft to said countershaft to deliver rotational power to said countershaft; and 
an electric machine (41) comprising a rotor and a stator, with said electric machine being configured to deliver rotational power to at least one of said first and second output shafts to deliver rotational power to said countershaft; 
wherein said countershaft is rotatably coupled to either of said first and second output shafts for all of said gear ratios. 
As to claims 2-5, the transmission system is free of a second countershaft, the countershaft has no more than two gears, the countershaft has no more than two gears, and the transmission system is free of a synchronizer, a fork, a fork actuator, a fork sensing mechanism, and a rev-idler.
As to claim 7, a series mode in which said electric machine (41) or an internal combustion engine (1) are configured to deliver rotational power to said countershaft (26), and a parallel mode in which said electric machine (41) and the internal combustion engine (1) are configured to deliver rotational power to said countershaft. 
As to claim 8, the electric machine (41) is disposed in said module housing interior.
As to claim 9, wherein said first output shaft (21) has a solid configuration, and wherein said second output shaft (22) has a hollow configuration with said first output shaft disposed in said second output shaft. 
As to claim 11, wherein said first and second output shafts (21, 22) extend along a shaft axis, wherein said electric machine (41) extends along a machine axis, and wherein said shaft axis and said machine axis are axially offset from one another such that said shaft axis and said machine axis are not axially aligned.
Claims 1-5, 7-8, 10 and 12 are rejected under 35 U.S.C. 102(b) as being anticipated by Imamura et al. (Pub. No. US 2012/0006153).
Imamura et al. show a transmission system (Fig. 1) for use in a vehicle, said transmission system comprising: 
a transmission housing (inherent); 
a countershaft (9) having no less than two gears (10, 12), with said gears defining a plurality of gear ratios; 
a module housing (transmission housing including the housing of the motor MG1) coupled to said transmission housing, with said module housing defining a module housing interior; 
a first output shaft (4) rotatably coupled to said countershaft; 
a second output shaft (6) rotatably coupled to said countershaft; 
a first clutch (11) disposed in said module housing interior, with said first clutch being configured to selectively rotatably couple said first output shaft to said countershaft to deliver rotational power to said countershaft; 
a second clutch (13) disposed in said module housing interior, with said second clutch being configured to selectively rotatably couple said second output shaft to said countershaft to deliver rotational power to said countershaft; and 
an electric machine (MG1) comprising a rotor and a stator, with said electric machine being configured to deliver rotational power to at least one of said first and second output shafts to deliver rotational power to said countershaft; 
wherein said countershaft is rotatably coupled to either of said first and second output shafts for all of said gear ratios. 
As to claims 2-5, the transmission system is free of a second countershaft, the countershaft has no more than two gears, the countershaft has no more than two gears, and the transmission system is free of a synchronizer, a fork, a fork actuator, a fork sensing mechanism, and a rev-idler.
As to claim 7, a series mode in which said electric machine (MG1) or an internal combustion engine (1) are configured to deliver rotational power to said countershaft (9), and a parallel mode in which said electric machine (MG1) and the internal combustion engine (1) are configured to deliver rotational power to said countershaft. 
As to claim 8, the electric machine (MG1) is disposed in said module housing interior.
As to claim 10, wherein said first and second output shafts (4, 6) extend along a shaft axis, wherein said electric machine (MG1) extends along a machine axis, and wherein said shaft axis and said machine axis are axially aligned.
As to claim 12, wherein said electric machine (MG1) is further defined as a first electric machine, and further comprising a second electric machine (MG2), and wherein said first and second electric machines are configured to selectively deliver rotational power simultaneously to said countershaft (see Fig. 3 and para [0103]).

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HA DINH HO/Primary Examiner, Art Unit 3658